Title: From George Washington to Noah Webster, 30 July 1785
From: Washington, George
To: Webster, Noah



Sir,
Mount Vernon July 30th 1785.

I received your letter of the 19th Instt.
Being convinced from the respectable characters whose names are prefixed to your Gramatical Institute, as well as from the cursory examination I have had it in my power to bestow on the Books, of the judicious execution, and usefulness of the Work; it would give me pleasure if I could be instrumental, in any degree, towards the introduction of it to public notice. But I am a little at a loss, from the purport of your letter, to decide, whether it is your desire that my name should appear amongst those who have already subscribed to the utility of the Work; or, by introducing its Author to some of the first characters in the Southern States (under the favourable impression he has made upon me) to act more remotely. If the first is meant, I wish to decline it; because I have not leizure to examine the Institute with that attention which ought, always, to precede a certificate—and because I do not think myself a competent judge, if I had. But if the other is your object, I shall have great pleasure in giving you Letters of recommendation to some of the first Gentlemen of my Acquaintance in Charleston, or elsewhere—being Sir Yr Most Obedt Hble Ser⟨vt⟩

Go: Washington

